EXHIBIT 10.2

 

SECOND AMENDMENT

TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into as of August 26, 2004, by and between
COMERICA BANK (“Bank”) and CARDIODYNAMICS INTERNATIONAL CORPORATION
(“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Second Amended and Restated Loan
and Security Agreement dated as of March 22, 2004, as amended from time to time,
including by that certain First Amendment to Second Amended and Restated Loan
and Security Agreement dated as of April 26, 2004 (the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

 

NOW, THEREFORE, the parties agree as follows:

 

1. The following defined terms in Section 1.1 of the Agreement hereby are added,
amended or restated as follows:

 

“Credit Extension” means each Advance, Term Loan, Letter of Credit or any other
extension of credit by Bank for the benefit of Borrower hereunder.

 

“Revolving Maturity Date” means September 14, 2005.

 

2. Section 2.1(a)(i) of the Agreement hereby is amended and restated in its
entirety to read as follows:

 

“(i) Subject to and upon the terms and conditions of this Agreement, Borrower
may request Advances in an aggregate outstanding amount not to exceed (x) the
Revolving Line, when outstanding Advances are less than or equal to Two Million
Five Hundred Thousand Dollars ($2,500,000), or (y) the lesser of (A) the
Revolving Line or (B) the Borrowing Base, when outstanding Advances exceed Two
Million Five Hundred Thousand Dollars ($2,500,000); minus, in each case, the
aggregate face amount of all outstanding Letters of Credit. Subject to the terms
and conditions of this Agreement, amounts borrowed pursuant to this Section
2.1(a) may be repaid and reborrowed at any time prior to the Revolving Maturity
Date, at which time all Advances under this Section 2.1(a) shall be immediately
due and payable. Borrower may prepay any Advances without penalty or premium.”

 

3. New Section 2.1(c) hereby is added to the Agreement to read as follows:

 

“(c) Letters of Credit.

 

(i) Subject to the terms and conditions of this Agreement, at any time prior to
the Revolving Maturity Date, Bank agrees to issue or cause to be issued letters
of credit for the account of Borrower (each, a “Letter of Credit” and
collectively, the “Letters of Credit”) in an aggregate outstanding face amount
not to exceed $1,100,000. All Letters of Credit shall be, in form and substance,
acceptable to Bank in its sole discretion and shall be subject to the terms and
conditions of Bank’s form of standard application and letter of credit agreement
(the “Application”), which Borrower hereby agrees to execute, including Bank’s
standard fee equal to 2.00% per annum of the face amount of each Letter of
Credit. On any drawn but unreimbursed Letter of Credit, the unreimbursed amount
shall be deemed an Advance under Section 2.1(a). Prior to the Revolving Maturity
Date, Borrower shall secure in cash all obligations under any outstanding
Letters of Credit on terms acceptable to Bank.



--------------------------------------------------------------------------------

(ii) The obligation of Borrower to reimburse Bank for drawings made under
Letters of Credit shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement, the
Application, and such Letters of Credit, under all circumstances whatsoever.
Borrower shall indemnify, defend, protect, and hold Bank harmless from any loss,
cost, expense or liability, including, without limitation, reasonable attorneys’
fees, arising out of or in connection with any Letters of Credit, except for
expenses caused by Bank’s gross negligence or willful misconduct.”

 

4. Section 2.3(d) of the Agreement hereby is amended and restated in its
entirety to read as follows:

 

“(d) Intentionally Omitted.”

 

5. Bank hereby waives Section 2.1(a)(i) of the Agreement as in effect prior to
the date of this Amendment, solely with respect to the requirement therein that
the Real Property have a net value of at least One Million Five Hundred Seventy
Thousand Dollars ($1,570,000).

 

6. The first unnumbered paragraph at the end of Section 6.3 of the Agreement
hereby is amended and restated in its entirety to read as follows:

 

“Within twenty (20) days after the last day of each month during which Advances
hereunder exceed Two Million Five Hundred Thousand Dollars ($2,500,000),
Borrower shall deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in substantially the form of Exhibit C hereto, together with
aged listings of accounts receivable and accounts payable.”

 

7. Bank hereby waives Borrower’s violation of Section 6.11 of the Agreement
solely for the period ended March 31, 2004.

 

8. Bank hereby releases its security interest solely in any Certificate(s) of
Deposit of Borrower heretofore pledged by Borrower to Bank to support Letters of
Credit issued by Bank for the benefit of Borrower.

 

9. Exhibit D to the Agreement hereby is replaced with Exhibit D hereto.

 

10. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by a Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

 

11. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

 

12. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

 

13. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

 

(a) this Amendment, duly executed by Borrower;



--------------------------------------------------------------------------------

(b) a Certificate of the Secretary of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Amendment;

 

(c) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower’s accounts; and

 

(d) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

14. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CARDIODYNAMICS INTERNATIONAL CORPORATION

By:

 

/s/ Steve Loomis

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

COMERICA BANK

By:

 

/s/ Peter M. Drees

--------------------------------------------------------------------------------

Title:

 

Vice President